Citation Nr: 1044189	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-32 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the left elbow, with 
retained foreign body, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for service-connected 
residuals of a shell fragment wound of the left leg, Muscle Group 
XI, currently evaluated as 20 percent disabling.  

3.   Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to 
August 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), in Chicago, Illinois.  

In April 2010, the Veteran was afforded a hearing before F. Judge 
Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  

The issues of service connection for a left ankle 
disability, and an increased rating for service-connected 
residual, scar, shell fragment wound, right buttock (most 
recently denied by the RO in March 2009), have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  See transcript of 
Veteran's hearing, held in April 2010; Veteran's statement 
(VA Form 21-4138), received in April 2006.  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU) is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Prior to June 14, 2005, the Veteran's service-connected 
residuals of a shell fragment wound of the left elbow, with 
retained foreign body, are not shown to have been productive of 
more than a moderate injury.  

2.  As of June 14, 2005, the Veteran's service-connected 
residuals of a shell fragment wound of the left elbow, with 
retained foreign body, are shown to have been productive of 
symptoms that include a scar, pain, and swelling, and not more 
than a 20 degree limitation of extension; but less than a severe 
injury.  

3.  Prior to June 14, 2005, the Veteran's service-connected 
residuals of a shell fragment wound of the left leg, Muscle Group 
XI, are not shown to have been productive of more than a moderate 
injury.  

4.  As of June 14, 2005, the Veteran's service-connected 
residuals of a shell fragment wound of the left leg, Muscle Group 
XI, are shown to have been productive of symptoms that include 
some fatigability, and scars, with subjective complaints of pain, 
weakness, and incoordination; but less than a severe injury.  


CONCLUSIONS OF LAW

1.  Prior to June 14, 2005, the criteria for a rating in excess 
of 10 percent for service-connected residuals of a shell fragment 
wound of the left elbow, with retained foreign body, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.55, 4.56, 4.71a, 
4.73, Diagnostic Codes 5207, 5306 (2010).  

2.  As of June 14, 2005, the criteria for a rating in excess of 
20 percent  for service-connected residuals of a shell fragment 
wound of the left elbow, with retained foreign body, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.55, 4.56, 4.71a, 
4.73, Diagnostic Codes 5207, 5306 (2010).  

3.  Prior to June 14, 2005, the criteria for a rating in excess 
of 10 percent  for service-connected residuals of a shell 
fragment wound of the left leg, with injury to Muscle Group XI, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.55, 4.56, 
4.71a, 4.73, Diagnostic Code 5311 (2010).  

4.  As of June 14, 2005, the criteria for a rating in excess of 
20 percent  for service-connected residuals of a shell fragment 
wound of the left leg, with injury to Muscle Group XI, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.55, 4.56, 4.71a, 
4.73, Diagnostic Code 5311 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The Veteran asserts that he is entitled to increased ratings for 
his service-connected residuals of a shell fragment wound of the 
left elbow, with retained foreign body, and his residuals of a 
shell fragment wound of the left leg, with injury to Muscle Group 
XI.  

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA' s 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as "severe" by 
VA examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

As for the history of all of the disabilities in issue, see 38 
C.F.R. § 4.1 (2010), the Veteran's service treatment reports 
appear to be incomplete, but other evidence indicates that he 
received multiple shell fragment wounds in Vietnam in November 
1970, followed by about six weeks of hospitalization.  The 
service treatment reports show that in July 1972 he reported 
symptoms that included intermittent left leg swelling and pain, 
that he requested X-rays of his left elbow and left leg, and that 
any retained foreign bodies be removed.  A 1/2" x 2" left elbow 
scar was noted, as were two scars at the left leg, with each scar 
measuring approximately 2" x 3/4".  The impression was shrapnel 
wounds with possibility of shrapnel fragments remaining, or else 
improper healing.  A physician stated that foreign body removal 
was not indicated.  The Veteran's separation examination report, 
dated in August 1972, notes inter alia a scar at the left lower 
leg, and left elbow, and shows that his upper and lower 
extremities were clinically evaluated as normal.  This report 
notes "multiple shrapnel wounds (one episode)" with no present 
problems.  As for the post-service medical evidence, a June 1979 
VA report notes a report of left elbow pain, and a diagnosis of 
chronic left elbow pain.  An accompanying X-ray report for the 
left elbow notes that there was no evidence of fracture or 
dislocation, and that a metallic density was seen on the 
projection of the proximal part of the ulna.  An October 1979 VA 
examination report shows that the Veteran reported left elbow 
swelling and pain, with periodic numbness of the last three 
fingers of this left hand.  On examination, there was a 
restriction of about 15 degrees of extension.  The diagnoses note 
residuals of shell fragment wound to the left elbow with a 
healed, nonsymptomatic scar, and a mild limitation of elbow 
extension, and residual of perforating shell fragment wound and 
debridement, left leg, with healed and nonsymptomatic scars, with 
slight loss of Muscle Group XI.  

In November 1979, the RO granted service connection for 
residuals, shell fragment wound, left elbow, with retained 
foreign body, evaluated as 10 percent disabling, and residuals, 
shell fragment wound of the left leg, Muscle Group XI, evaluated 
as 10 percent disabling.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c).  

On  June 14, 2005, the Veteran filed claims for increased 
ratings.  In March 2006, the RO denied the claims, and the 
Veteran appealed.  In October 2007, the RO granted the claims, to 
the extent that it evaluated each disability as 20 percent 
disabling, with effective dates for each 20 percent rating of 
June 14, 2005.  With regard to the left elbow, the RO granted an 
increased rating based on the criteria for the non-dominant hand 
at 38 C.F.R. § 4.73, Diagnostic Code 5306.  See October 2007 
Statement of the Case.  Since these increases did not constitute 
full grants of the benefits sought, the increased rating issues 
remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. 
§§ 4.55, 4.56, and 4.73 (2010).  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle groups in 
5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily 
functions of each group are listed at 38 C.F.R. § 4.73.  

For rating purposes, the skeletal muscles of the body are divided 
into 23 muscle groups in 5 anatomical regions: 6 muscle groups 
for the shoulder girdle and arm (Diagnostic Codes 5301 through 
5306); 3 muscle groups for the forearm and hand (Diagnostic Codes 
5307 through 5309); 3 muscle groups for the foot and leg 
(Diagnostic Codes 5310 through 5312); 6 muscle groups for the 
pelvic girdle and thigh (Diagnostic Codes 5313 through 5318); and 
5 muscle groups for the torso and neck (Diagnostic Codes 5319 
through 5323).  38 C.F.R. § 4.55(b).

A muscle injury evaluation will not be combined with a peripheral 
nerve paralysis evaluation of the same body part unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).  

Residuals of gunshot and shell fragment wounds are evaluated on 
the basis of the following factors: The velocity, trajectory and 
size of the missile which inflicted the wounds; extent of the 
initial injury and duration of hospitalization; the therapeutic 
measures required to treat the disability; and current objective 
clinical findings.  38 C.F.R. § 4.56.  

The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be classified 
as slight, moderate, moderately severe or severe.  38 C.F.R. § 
4.56(c), (d) 

Under 38 C.F.R. § 4.56(d):

A moderate muscle disability is one where the injury was either 
through and through, or a deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, without 
the effect of high velocity missile, residuals of debridement, or 
prolonged infection.  The service department record (or other 
evidence) would show inservice treatment for the wound.  There 
would be a consistent complaint of one or more of the cardinal 
signs or symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly a lowered threshold of fatigue after 
average use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance, or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound side 
would be present.  38 C.F.R. § 4.56(d)(2).  

A moderately severe muscle disability is one where the injury was 
either through and through, or a deep penetrating wound by a 
small high velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intramuscular scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period for 
treatment of the wound.  There would be a consistent complaint of 
cardinal signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up with 
work requirements.  Objectively, the entrance (and if present, 
exit) scars would indicate the track of missile through one or 
more muscle groups.  There would be indications on palpation of 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive evidence 
of impairment.  38 C.F.R. § 4.56(d)(3).  

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a high 
velocity missile, or large or multiple low velocity missiles, or 
one with a shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing of 
soft parts, intramuscular binding and scarring.  The service 
department record (or other evidence) would show hospitalization 
for a prolonged period for treatment of the wound.  There would 
be a consistent complaint of cardinal signs or symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), which would be 
worse than that shown for moderately severe injuries, and, if 
present, an inability to keep up with work requirements.  
Objectively, there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles would swell or 
harden abnormally in contraction.  Tests of strength, endurance, 
or coordinated movements compared with the corresponding muscles 
of the uninjured side would indicate severe impairment of 
function.  If they happen to be present, the following would also 
be signs of severe muscle injury: (A) X-ray evidence of minute 
multiple scattered foreign bodies indicating intramuscular trauma 
and explosive effect of missile. (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle. (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group of muscles. (F) Atrophy 
of muscle groups not in track of the missile, particularly of the 
trapezius and serratus in wounds of the shoulder girdle. (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56(d)(4).  

The Board notes that in a final and unappealed decision, dated in 
April 2008, the RO denied claims for service connection for a 
left knee disability, and a thoracolumbar spine disability, and 
denied a claim for a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).  In 
addition, in a final and unappealed decision, dated in March 
2009, the RO denied a claim for service connection for a right 
thigh disability.  

Service connection is in effect for residual of perforating shell 
fragment wound and debridement, left leg, with healed and 
nonsymptomatic scars, with slight loss of Muscle Group XI 
(eleven).  See 38 C.F.R. § 4.73, DC 5311.  At times, the RO has 
represented the muscle group involved with the Roman numerals 
"II" (i.e., one-one), which could be misinterpreted as the 
Roman numeral "two."  The RO apparently intended to use the 
Arabic number "11" (eleven).   

As a final preliminary matter, with regard to both claims, the 
Veteran filed his claims on June 14, 2005.  Therefore, provided 
that the relevant criteria are shown to have been met, he may be 
awarded an increased rating up to one year prior to the date of 
receipt of his claim.  See 38 C.F.R. § 3.400(o)(2) (2010).  
However, there is no medical evidence dated between June 14, 2004 
and June 14, 2005, such that the criteria for a rating in excess 
of 10 percent for either disability under 38 C.F.R. §§ 4.71 and 
4.73, Diagnostic Codes 5205-5213, and 5311, are not shown to have 
been met.  Therefore, to this extent the claims must be denied, 
and this time period will not be further discussed.  

A.  Residuals, Shrapnel Wound, Left Elbow

The Veteran asserts that he is entitled to an increased rating 
for his service-connected residuals of a shell fragment wound of 
the left elbow, with retained foreign body.  He asserts that he 
has tingling in his last two left fingers, some numbness when he 
sleeps on his left side, incoordination of the left hand while at 
work, left arm weakness, elbow "clicking," and some locking of 
his left elbow.  He asserts that bone is growing over retained 
shrapnel in his elbow.  

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 0 
to 85 degrees of forearm supination.  38 C.F.R. § 4.71, Plate I.  

The Veteran's left elbow condition has been evaluated under 38 
C.F.R. § 4.73, Diagnostic Codes (DC's) 5207-5306.  See 38 C.F.R. 
§ 4.27 (2010) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen).  This 
hyphenated diagnostic code may be read to indicate that 
limitation of forearm extension is the service-connected 
disorder, and it is rated as if the residual condition is an 
injury to Muscle Group VI under DC 5306.  

The function of Muscle Group VI involves extension of the elbow 
(long head of triceps is stabilizer of the shoulder joint).  This 
provision further provides: extensor muscles of the elbow (1) 
triceps; (2) anconeous.  See 38 C.F.R. § 4.73, DCs 5303, 5305, 
5306.  

Under DC 5306, a 20 percent rating is warranted for moderately 
severe disability (of the non-dominant upper extremity), and a 30 
percent rating is warranted for severe disability (of the non-
dominant upper extremity).  

Under 38 C.F.R. § 4.71a, DC 5206, a 30 percent rating is 
warranted where forearm flexion of the minor extremity is limited 
to 55 degrees.  

Under 38 C.F.R. § 4.71a, DC 5207, a 20 percent rating is 
warranted for: "Forearm, limitation of extension" where elbow 
extension of the major or minor extremity is limited to 75 
degrees (non-dominant/minor extremity).  A 30 percent rating is 
warranted where forearm extension of the minor extremity is 
limited to 100 degrees.  

The relevant medical evidence is summarized as follows: 

A VA examination report, dated in December 2005, shows that the 
Veteran reported swelling in his forearm and two lateral fingers 
(the fourth and fifth digits) upon exertion, such as lifting or 
gardening, and in cold weather.  He denied having pain, however, 
he subsequently reported that he used his hands a lot at work, 
and that they hurt after work.  He also reported that his elbow 
locked.  He stated that he had been employed in construction for 
28 years, as a heavy equipment operator, and that he retired in 
June 2005.  On examination, the left elbow scar was just below 
the elbow joint; it measured five centimeters (cm.) in length, 
and was well-healed, non-adherent, and non-tender.  It was 
slightly pink, superficial, not deep, and without keloid 
formation, inflammation, induration, or elevation.  It was 
slightly depressed.  There was no loss of tissue or muscle.  
Motor strength in the upper extremity was 5/5.  Sensation and 
deep tendon reflexes were intact.  The relevant diagnosis was 
shell fragment wound, left elbow.  

VA progress notes, dated between 2006 and 2007, include an April 
2006 report which shows that the Veteran reported having left 
elbow pain and locking.  The report notes that the left elbow had 
a full ROM (range of motion) (specific degrees of motion were not 
provided), with an occasional "click."  The impression was 
possible LB (presumably "loose body") left elbow.  An 
associated X-ray was noted to show a small spur at the anterior 
coronoid process that was likely the cause of the "catching."

An X-ray report for the left elbow from South Suburban Hospital, 
dated in April 2006, notes reports of elbow pain, an increased 
round density within the proximal ulna "most consistent with a 
bony island," and contains an impression of "unremarkable exam 
of the elbow."  

A VA examination report, dated in April 2007, shows that the 
Veteran reported left elbow locking, clicking, and pain, tingling 
in the last two fingers of his left hand, and difficulty 
extending his left arm.  On examination, there was a 2.5 cm. 
transverse scar on the posterior aspect of the left elbow that 
was "very well-healed."  There was no adherence to the 
underlying structures, and no loss of muscle girth, and the 
musculature and underlying structures glided fairly without any 
adherence.  There was some sensitivity on direct palpation of the 
scar.  There were no keloids or ulcerations.  The elbow joint had 
no swelling, erythema, or atrophy at the thenar or hypothenar 
eminences.  The left elbow could "move from full extension to 
130 degrees without pain."  Supination and pronation were to 80 
degrees, without pain. Strength of elbow flexion and extension 
was 5/5, grip strength on the left was 4/5.  Strength of wrist 
flexion and extension, and MP (metatarsophalangeal joint) flexion 
and extension, was 5/5, with no wasting of the flexors or 
extensors, and no unilateral loss of muscle girth.  Sensation was 
fully intact.  The examiner noted that the 2006 VA X-rays showed 
some increased calcification of the elbow that could be causing 
some of the clicking or impingement limiting his full extension.  
The impression noted degenerative disease of the left elbow due 
to shrapnel injury, with decreased range of motion, specifically, 
he was lacking 20 degrees of extension, with possible early 
cubital tunnel syndrome, but no significant atrophy in the upper 
extremity.  

The Board finds that the claim must be denied.  In this case, the 
evidence is insufficient to show that the Veteran's residuals of 
a shell fragment wound of the left elbow, with retained foreign 
body, are productive of a severe injury.  As an initial matter, 
the medical evidence does not show that the injury was through 
and through, a deep penetrating wound due to a high velocity 
missile, due to a large or multiple low velocity missiles, or one 
with a shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intramuscular binding and scarring.  There are reports of 
pain and swelling, and tingling in several fingers, but no 
objective evidence to show an inability to keep up with work 
requirements.  In addition, the findings do not show that the 
Veteran has severe impairment of Muscle Group VI.  There are no 
findings such as depressed and adherent scars indicating wide 
damage to muscle groups in missile track, loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area, muscle 
swelling and hardening abnormally in contraction, or severe 
impairment of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side, to 
indicate the presence of a severe disability.  X-rays show an 
increased calcification/small spur at the anterior coronoid 
process that was thought to likely be the cause of his 
"catching."  There is no evidence to show adhesion of scar to 
bone, or atrophy.  The residuals of the left elbow disability 
appear to principally include some limitation (no more than 20 
degrees) of flexion, however, left arm muscle strength was found 
to be 5/5. 

As the preponderance of the evidence indicates that the Veteran's 
left elbow disability is not more than moderately severe, the 
Board concludes that the disability picture for service-connected 
residuals of a shell fragment wound of the left elbow, with 
retained foreign body, does not more nearly approximate the 
criteria for a 30 percent evaluation under Diagnostic Code 5306.  

Similarly, the criteria for a 30 percent rating under DC's 5206 
and 5207 are not shown to have been met.  The April 2006 VA 
progress note indicates that he had a "full" range of motion in 
the left elbow (specific degrees of motion were not provided), 
and the April 2007 VA examination report shows that extension was 
limited 20 degrees; there is no evidence to show that the 
Veteran's left forearm extension is limited to 100 degrees, or 
that his left forearm flexion is limited to 55 degrees.  As the 
preponderance of the evidence shows that the criteria for a 
rating in excess of 20 percent have not been met under DC's 5206 
and 5207, the claim must be denied.  

The Board has also considered whether an increased evaluation may 
be assigned on the basis of functional loss due to the Veteran's 
subjective complaints of pain under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 
36-97, 63 Fed. Reg. 31,262 (1998).  In this case, when the ranges 
of motion in the left elbow are considered together with the 
evidence showing functional loss, to include 5/5 strength, and 
the lack of evidence of neurologic deficit, or muscle atrophy, 
the Board finds that there is insufficient evidence of objective 
pain on motion, or any other functional loss, to warrant an 
increased evaluation.  In summary, there is insufficient evidence 
of functional loss due to Muscle Group VI pathology to support a 
conclusion that the loss of motion in the left elbow more nearly 
approximates the criteria for a 30 percent rating under DC 5206 
or 5207, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

The Board has considered whether an increased rating is warranted 
under any other potentially applicable diagnostic code.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

However, there is no evidence of ankylosis of the elbow, 
impairment of the flail joint, a nonunion of the radius and ulna 
with false flail joint, a nonunion of the upper half of the ulna, 
a nonunion of the lower half of the radius, or impairment of 
supination due to bone fusion, to support a rating in excess of 
20 percent under 38 C.F.R. § 4.71a, DC's 5205, 5209-5213 (2010).  
The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45.  To the extent that these provisions are applicable 
to the Diagnostic Codes considered in this case, the evidence is 
insufficient to show additional functional loss due to pain, 
incoordination on use, weakness or fatigue beyond that already 
contemplated by the schedular diagnostic criteria, such that a 
rating in excess of 20 percent is warranted.  In this regard, the 
Veteran has been found to have 5/5 strength, with normal 
sensation, and no evidence of atrophy.  Deluca.  

Finally, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the 
Court held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  In 
this case, the evidence does not show that a separate compensable 
rating is warranted for his left elbow scar or any other problem 
associated with the service connected disorder.  

Under 38 C.F.R. § 4.118, DC 7801 (2010), a 10 percent rating is 
warranted for: Scars, other than head, face, or neck, that are 
deep or that cause limited motion: Area or areas exceeding 6 
square inches (39 sq. cm.). Note (1): Scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
deep scar is one associated with underlying soft tissue damage.   

Under DC 7802 (2010), a 10 percent rating is warranted for: 
Scars, other than head, face, or neck, that are superficial and 
that do not cause limited motion: Area or areas of 144 square 
inches (929 sq. cm.) or greater.  Note (1): Scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with § 4.25 of this part.  Note 
(2): A superficial scar is one not associated with underlying 
soft tissue damage.  

Under DC 7803 (2010), a 10 percent rating is warranted for: 
Scars, superficial, unstable.  Note (1): An unstable scar is one 
where, for any reason, there is frequent loss of covering of skin 
over the scar.  Note (2): A superficial scar is one not 
associated with underlying soft tissue damage.  

Under DC 7804 (2010), a 10 percent rating is warranted for: 
Scars, superficial, painful on examination.  Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  

Under DC 7805 (2010), other scars will be rated on limitation of 
function of affected part.  

In this case, the evidence does not show that his left elbow scar 
is deep, that it causes limited motion, that it has an area 
exceeding 6 square inches (39 sq. cm.), or that it is unstable, 
or painful on examination, or that it causes a limitation of 
function.  In this regard, his scar was found to be nontender in 
December 2005, and to have "some sensitivity" (as opposed to 
"painful") on direct palpation of the scar, with no pain on 
motion, in April 2007.  DC 7804.  The Board therefore finds that 
the Veteran does not have compensable manifestations of his left 
elbow scar under 38 C.F.R. § 4.118, DC's 7801-7805, and that the 
assignment of a separate 10 percent evaluation for scarring is 
not warranted.  

B.  Residuals, Shell Fragment Wound, Left Leg

The Veteran asserts that a rating in excess of 20 percent is 
warranted for his service-connected residuals of a shell fragment 
wound of the left leg, Muscle Group XI.  He asserts that he has 
such symptoms as fatigability, weakness, and pain, as well as a 
"floppy foot" manifested by left foot muscle fatigue and 
damage.  

The Veteran's service-connected residuals of a shell fragment 
wound of the left leg, Muscle Group XI, are currently rated as 20 
percent disabling under 38 C.F.R. § 4.73, DC 5311, which provides 
that the function of that muscle group is propulsion, plantar 
flexion of foot; stabilization of arch; flexion of toes; and 
flexion of knee.  The muscle group is comprised of the posterior 
and lateral crural muscles and the muscles of the calf.  The 
muscles include the triceps surae (gastrocnemius and soleus); 
tibialis posterior; peroneous longus; peroneous brevis; flexor 
hallucis longus; flexor digitorum longus; popliteus; and 
plantarus. 

Under DC 5311, a moderately severe disability warrants a 20 
percent rating, and severe disability warrants a 30 percent 
rating.  

The relevant medical evidence is summarized as follows: 

A VA examination report, dated in December 2005, shows that the 
Veteran reported that his left foot started to "flop" after 
excessive use, such as bicycling or operation of heavy equipment, 
and that he lost strength in it, and control over it.  He denied 
pain, but reported having some foot numbness, and rare muscle 
cramps at night.  He stated that he had been employed in 
construction for 28 years, as a heavy equipment operator, and 
that he retired in June 2005.  The report notes an entrance wound 
at the posterior lower third of the leg, and an exit wound at the 
anterior lower third of the leg, with a mild loss of tissue and 
muscle at the anterior of the leg.  The entrance wound measured 6 
cm. in length, and was well-healed, nontender, and without keloid 
formation.  It was superficial, not deep, non-adherent, and 
without inflammation, ulceration, or induration.  There was no 
loss of tissue or muscle in this area.  The exit wound was about 
5 cm. in length, and was well-healed, superficial, not deep, non-
adherent, and without inflammation, ulceration, induration, or 
keloid formation.  There was loss of tissue and mild loss of 
muscle substance.  With repetitive dorsiflexion and plantar 
flexion, there was muscle fatigability and difficultly in 
continued repetition, but no decrease in range of motion.  The 
relevant diagnosis was shrapnel wound to the left leg.  

A VA examination report, dated in April 2007, shows that the 
Veteran reported a history of a through-and-through injury to the 
left lower leg, left ankle weakness, numbness and tingling in his 
toes, and early fatigability upon walking.  On examination, the 
skin of  the left lower leg was intact, without swelling or 
erythema.  There was no observable discrepancy in muscle girth in 
the lower extremities.  There was a 4.5 cm. scar on the anterior 
lateral aspect of the lower leg and a 5 cm. scar posteriorly 
along the lateral aspect of the lower leg.  The scars were 
nontender, non-raised, and there were no keloids or fixations to 
the underlying structures.  There was no significant muscle loss.  
Strength on dorsiflexion and plantar flexion was 5/5.  There was 
fatigability on repetitive motion.  Sensation was fully intact.   
The examiner noted that there was no peripheral neuropathy, or 
foot drop seen, and that gait was normal.  It was further noted 
that ranges of motion during passive, active and three repetitive 
motions were the same, with no additional functional impairment 
due to pain, weakness, fatigability, incoordination, or flare-
ups.  No assistive devices were used, and there were no 
neurological findings or effects on the usual occupation or daily 
activities.  

A VA examination report, dated in March 2008, shows that the 
Veteran reported constant, daily, left lower extremity pain and 
weakness, to include while operating heavy equipment, and that he 
had to retire about five years early.  He reported throbbing, 
constant, daily left leg pain.  He did not use a brace, but used 
a cane.  The report notes a 5 cm. x 1 cm. "entry" wound scar on 
the left lower leg, and that, "the exit wound scar is not 
visible."  The "entry" scar was superficial, not deep, not 
elevated, and without edema, inflammation, keloid formation, or 
ulceration.  It was nonadherent to the underlying tissue.  There 
was no functional impairment due to the scar.  There was no loss 
of tissue, and no evidence of nerve, artery, or vein damage.  The 
left ankle had dorsiflexion to 20 degrees, and plantar flexion to 
40 degrees.  There was no atrophy, and strength was 5/5.  The 
diagnoses noted a shell fragment wound of the left leg, a scar of 
the left leg, and a normal left ankle.  The report notes that X-
rays of the tibia and fibula were normal, and that there was no 
additional functional impairment due to pain, weakness, 
fatigability, incoordination, or flare-ups, that no assistive 
devices were used, that there were no incapacitating episodes or 
radiation of pain, and that there were no neurological findings 
or effects on the usual occupation or daily activities.  There 
was a moderate interference with driving "Grandall trucks" 
because of tiredness and weakness in the left leg from prolonged 
use with using the clutch repeatedly.  

The Board notes that the March 2008 VA examiner stated that the 
scar affected Muscle Group "#9," which was described as, "the 
posterior and lateral muscle group."  The citation of Muscle 
Group "#9" appears to be a typographical error, i.e., a 
transposing of numbers, inasmuch as Muscle Group #9 (IX) consists 
of upper extremity (forearm) muscles, whereas Muscle Group XI 
(for which service connection is in effect) consists of lower 
extremity muscles, to include the "posterior and lateral crural 
muscles."  See 38 C.F.R. § 4.73, DC's 5309, 5311.  

A VA examination report, dated in April 2008, was performed to 
assess disabilities that are not in issue, but is remarkable for 
notations that the Veteran stated that he could walk about two 
blocks, that he avoided stairs, and that he was unsteady on his 
feet, due to left knee symptoms.  

The Board finds that the claim must be denied.  In this case, the 
evidence is insufficient to show that the Veteran's residuals of 
a shell fragment wound of the left leg, Muscle Group XI, are 
productive of a severe injury.  As an initial matter, the medical 
evidence indicates that the injury was through and through, and a 
deep penetrating wound.  There is no indication of bone 
involvement, prolonged infection, or sloughing of soft parts, or 
intramuscular binding and scarring.  There are reports of 
fatigue, but no objective evidence to show an inability to keep 
up with work requirements.  In addition, the findings do not show 
that the Veteran has severe impairment of Muscle Group XI.  There 
are no findings such as depressed and adherent scars indicating 
wide damage to muscle groups in missile track, loss of deep 
fascia, or soft flabby muscles in wound area, muscle swelling and 
hardening abnormally in contraction, or severe impairment of 
strength, endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side, to indicate the 
presence of a severe disability.  There is no evidence to show 
adhesion of scar to bone, or atrophy.  Strength on dorsiflexion 
and plantar flexion was 5/5.  The residuals of the left leg 
disability appear to primarily in the form of fatigability, with 
no more than a moderate effect on work duties.   

As the preponderance of the evidence indicates that the Veteran's 
left leg disability is not more than moderately severe, the Board 
concludes that the disability picture for service-connected 
residuals of a shell fragment wound of the left leg, Muscle Group 
XI, does not more nearly approximate the criteria for a 30 
percent evaluation under Diagnostic Code 5311.   

The Board has considered whether a rating in excess of 20 percent 
is warranted under 38 C.F.R. § 4.71, DC 5284.  Schafrath.    

Under DC 5284, a 30 percent rating is assigned for a severe foot 
injury.

However, the Board has determined that the findings in the 
relevant evidence are insufficient to show that he has a severe 
foot injury.  Specifically, there is no evidence of abnormal 
weight bearing, and no objective evidence of marked deformity, or 
foot mal-alignment.  There is also insufficient evidence of such 
symptoms as incoordination, loss of strength, deformity, or 
sensory deficiency.  The findings do not support a conclusion 
that the Veteran's condition more closely approximates a severe 
foot injury.  Furthermore, although the Veteran has, at times, 
presented with a cane, there is no medical evidence indicating 
that a physician has recommended that he use a cane for foot 
symptoms, or shell fragment wound symptoms, and in the April 2008 
VA examination report the Veteran stated that he was unsteady on 
his feet because of his left knee symptoms, and that his cane 
kept him from falling.  The Board has also carefully considered 
the Veteran's testimony as to "foot drop," however, this 
symptom has not been verified in any of the VA examination 
reports (or any other medical evidence), nor is he otherwise 
shown to have nerve or muscle damage resulting in "foot drop."  
In this regard, the VA examination findings note inter alia the 
following: there is no peripheral neuropathy, no foot drop was 
seen, strength was 5/5, gait was normal, ranges of motion during 
passive, active and three repetitive motions were the same, with 
no additional functional impairment due to pain, weakness, 
fatigability, incoordination, or flare-ups, there were no 
neurological findings or effects on the usual occupation or daily 
activities.  Accordingly, a rating in excess of 20 percent under 
DC 5284 is not warranted.  

The Board has also considered whether a separate, compensable 
rating is warranted for either of the leg scars, however, the 
evidence does not show that his left leg scars are deep, that 
they cause limited motion, that they have an area exceeding 6 
square inches (39 sq. cm.), or that they are unstable, or painful 
on examination, or that they cause a limitation of function.  The 
Board therefore finds that the Veteran does not have compensable 
manifestations of his left leg scars under 38 C.F.R. § 4.118, 
DC's 7801-7805, and that the assignment of a separate 10 percent 
evaluation for scarring is not warranted.  

C.  Conclusion

The Board has reviewed the entirety of the disability picture, 
but finds that it is not so exceptional or unusual as to render 
impractical the application of the regular schedular criteria.  
The Veteran has asserted that he had to retire early due to left 
lower extremity symptoms.  However, he is shown to have a left 
knee disability for which service connection is not in effect, 
and the Board has determined that his residuals of shell fragment 
wounds of the left lower extremity are appropriately evaluated as 
20 percent disabling.  In addition, a disability rating in itself 
is recognition that the impairment makes it difficult to obtain 
or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (citing 38 C.F.R. §§ 4.1, 4.15).  Here, neither frequent 
hospitalization nor marked interference with employment due to 
the Veteran's service-connected disabilities is demonstrated, nor 
is there any other evidence that these conditions involve such 
disability that an extraschedular rating would be warranted under 
the provisions of 38 C.F.R. § 3.321(b)(1).  For this reason, the 
Board finds no basis to refer this case for consideration of an 
extraschedular rating.  

In deciding the Veteran's increased rating claims, the Board has 
considered the determination in Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the Veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  As noted above, the Board does not find 
evidence that the Veteran's left elbow, or left lower leg, 
evaluations should be increased for any other separate period 
based on the facts found during the whole appeal period.  The 
evidence of record from the day the Veteran filed the claims to 
the present supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.  The Board therefore finds that the 
evidence is insufficient to show that the Veteran had a worsening 
of his left elbow disability, or left leg disability, such that a 
rating in excess of 20 percent is warranted for either 
disability.

In reaching these decisions the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II. The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159 (2010).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran dated 
in July 2005.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).  

The RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issues on appeal have been obtained and 
are associated with the Veteran's claims file.  The RO has 
obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded examinations.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.


REMAND

In a final and unappealed decision, dated in April 2008, the RO 
denied a claim for a total rating based on individual 
unemployability due to service-connected disability  (TDIU).  

Subsequent to that decision, during the Veteran's April 2010 
hearing, the issue of entitlement to TDIU was raised again.  This 
testimony is sufficient to constitute an informal claim for TDIU.  
See 38 C.F.R. § 3.155(a) (2010); see also Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (when oral remarks (i.e., hearing testimony) are 
transcribed, a statement becomes written).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) the 
Court stated that when the issue of entitlement to a TDIU rating 
for a particular service-connected disability or disabilities is 
raised in connection with a claim for an increased rating for 
such disability or disabilities, the Board has jurisdiction to 
consider that issue.  The Court indicated that if the Board 
determines that further action by the RO is necessary with 
respect to the issue, the Board should remand that issue.

Here, the RO has not yet adjudicated the new claim for TDIU, nor 
has the Veteran been afforded VCAA notice.  


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
with respect to the issue of entitlement to 
TDIU.

2.  Develop and adjudicate the issue of 
entitlement to TDIU.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


